PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,289,489
Issue Date: October 16, 2012
Application No. 12/692,173
Filing or 371(c) Date: January 22, 2010
Attorney Docket No. 6589-093097 


:
:
:
:	DECISION ON PETITION
:
:



This is a notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.28(c) filed on April 12, 2022.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jeff Lloyd appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate. 

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).





Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Jeff Lloyd	
	Saliwanchik, Lloyd & Eisenschenk
	A Professional Association 
	P.O. Box 142950
	Gainesville, FL  32614-2950